In our opinion, the Statement of Readiness Rule, promulgated under the court’s inherent and statutory power over the control of the calendars (Plachte v. Bancroft, Inc., 3 A D 2d 437, 438; Kriger v. Holland Furnace Co., 12 A D 2d 44, 46-47), is not inconsistent with section 306 of the Civil Practice Act (cf. Kriger v. Holland Furnace Co., supra; Maddaus v. Bowman, 12 A D 2d 626). Since defendants do not claim, on this appeal, that they showed unusual, unanticipated conditions which developed subsequent to the filing of the statement of readiness, their motion was properly denied (Fierro v. Del Gaudio, 14 A D 2d 816; cf. Price v. Brody, 7 A D 2d 204, 205; Morrison v. Sam Snead Schools of Golf of N. Y., 13 A D 2d 986). Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.